SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Amendment No. 2 To SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b) (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) MEDOVEX CORP. (Name of Issuer) COMMON STOCK (Title of Class of Securities) 58504H101 (CUSIP Number) June 15, 2015 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [ x] Rule 13d-1(c) [] Rule 13d-1(d) (Page 1 of5 Pages) CUSIP No. 58504H101 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Renee Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 5 SOLE VOTING POWER 325,000 (1) BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 417,303 (2) EACH REPORTING 7 SOLE DISPOSITIVE POWER 325,000 (1) PERSON WITH 8 SHARED DISPOSITIVE POWER 417,303 (2) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.8% (based on 10,823,993 shares of common stock outstanding as of May 8, 2015) 12 TYPE OF REPORTING PERSON* IN (1) On June 11, 2015, Renee Honig transferred 250,000 shares of Common Stock to Four Kids Investment Fund, LLC as a gift. (2) Includes (i) 232,000 shares of common stock held by spouse, Barry Honig and (ii) 185,303 shares of common stock held by GRQ Consultants Inc. Roth 401K Plan. Barry Honig is the trustee of the GRQ Consultants Inc. Roth 401K Plan and is deemed to hold voting and dispositive power over securities held by GRQ Consultants Inc. Roth 401K Plan. Excludes 90,762 shares of common stock underlying Series A Warrants held by Barry Honig as to which the holder may not convert or exercise, as applicable, in excess of 4.99% together with all shares owned. Item 1(a).Name of Issuer: Medovex Corp., a Nevada corporation (“Issuer”) Item 1(b). Address of Issuer's Principal Executive Offices: 3279 Hardee Avenue Atlanta, Georgia 30341 Item 2(a).Name of Person Filing. The statement is filed on behalf of Renee Honig. Item 2(b).Address of Principal Business Office or, if None, Residence. 555 South Federal Highway #450, Boca Raton, FL 33432 Item 2(c).Citizenship. United States Item 2(d).Title of Class of Securities. Common Stock, par value $0.001. Item 2(e).CUSIP Number. 58504H101 Item 3.Type of Person Not applicable. Item 4.Ownership. (a) Amount beneficially owned:742,303 (b) Percent of class:6.8% (based on 10,823,993 shares of common stock outstanding as of May 8, 2015) (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 325,000 (1). (ii) Shared power to vote or to direct the vote:417,303 (2). (iii) Sole power to dispose or to direct the disposition of: 325,000 (1). (iv) Shared power to dispose or to direct the disposition of:417,303 (2). (1) On June 11, 2015, Renee Honig transferred 250,000 shares of Common Stock to Four Kids Investment Fund, LLC as a gift. (2) Includes (i) 232,000 shares of common stock held by spouse, Barry Honig and (ii) 185,303 shares of common stock held by GRQ Consultants Inc. Roth 401K Plan. Barry Honig is the trustee of the GRQ Consultants Inc. Roth 401K Plan and is deemed to hold voting and dispositive power over securities held by GRQ Consultants Inc. Roth 401K Plan. Excludes 90,762 shares of common stock underlying Series A Warrants held by Barry Honig as to which the holder may not convert or exercise, as applicable, in excess of 4.99% together with all shares owned. Item 5.Ownership of Five Percent or Less of a Class. Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: June 15, 2015 By: /s/ Renee Honig Renee Honig
